


Exhibit 10.15

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of [        ],
2011, by and between Affiliated Managers Group, Inc., a Delaware corporation
(the “Company”), and [              ] (“Indemnitee”).

 

RECITALS

 

WHEREAS, although the Certificate of Incorporation and the By-Laws of the
Company provide for indemnification of the officers and directors of the Company
and Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (“DGCL”), the DGCL expressly
contemplates that contracts may be entered into between the Company and its
officers and directors with respect to indemnification of such officers and
directors;

 

WHEREAS, Indemnitee’s continued service to the Company substantially benefits
the Company;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and that it is reasonably prudent and
necessary for the Company to contractually obligate itself to indemnify, and to
advance expenses on behalf of, Indemnitee to the fullest extent permitted by
applicable law in order to induce Indemnitee to serve or continue to serve the
Company free from undue concern that Indemnitee will not be so indemnified or
that any indemnification obligation will not be met;

 

WHEREAS, this Agreement is separate from and in addition to the Certificate of
Incorporation and Bylaws of the Company, and any resolutions adopted pursuant
thereto, and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of Indemnitee thereunder; and

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee is indemnified by the Company;

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

AGREEMENT

 

1.                                       Services to the Company.  Indemnitee
will serve or continue to serve as a director and/or officer of the Company for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders a
resignation or otherwise no longer serves as a director or officer of the

 

--------------------------------------------------------------------------------


 

Company for any reason. Nothing herein shall be construed to require Indemnitee
to continue to serve as a director or officer of the Company.

 

2.                                       Definitions.  As used in this
Agreement:

 

(a)                                  “Change of Control” means

 

(1)                                  any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), becomes the “Beneficial Owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities (excluding for this purpose any such voting securities held by the
Company, or any affiliate, parent or subsidiary of the Company or any employee
benefit plan of the Company) pursuant to a transaction or a series of
transactions which the Board does not approve;

 

(2)                                  a merger or consolidation of the Company,
whether or not approved by the Board, which results in the holders of voting
securities of the Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

 

(3)                                  the sale or disposition of all or
substantially all of the Company’s assets (or consummation of any transaction
having similar effect) provided that the sale or disposition is of more than
two-thirds (2/3) of the assets of the Company; or

 

(4)                                  the date a majority of the members of the
Board are replaced during any twelve (12) month period by directors whose
appointment or election is not endorsed by a majority of the members serving on
the Board at the beginning of the twelve month period.

 

(5)                                  In any case, a Change of Control under this
Section 2(a) must also meet the requirements of a change in ownership or
effective control, or a sale of a substantial portion of the Company’s assets in
accordance with Section 409A(a)(2)(A)(v) of the Internal Revenue Code of 1986,
as amended, and the applicable provisions of Treasury Regulation § 1.409A-3.

 

(b)                                 “Disinterested Director” means a director of
the Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(c)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(d)                                 “Expenses” means all reasonable attorneys’
fees and expenses, retainers, court costs, transcript costs, fees and expenses
of expert witnesses, private investigators and professional advisors (including,
without limitation, accountants and investment bankers), travel expenses,
duplicating costs, printing and binding costs, costs of preparation of
demonstrative

 

2

--------------------------------------------------------------------------------


 

evidence and other courtroom presentation aids and devices, costs incurred in
connection with document review, organization, imaging and computerization,
telephone charges, postage, delivery service fees, and all other disbursements,
costs or expenses of the type customarily incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settling or otherwise participating in, a
Proceeding;

 

(e)                                  “Independent Counsel” means, at any time,
any law firm, or a member of a law firm, that (i) is experienced in matters of
corporation law and (ii) is not, at such time, or has not been in the five years
prior to such time, retained to represent: (1) the Company or Indemnitee in any
matter material to either such party, or (2) any other party to the Proceeding
giving rise to a claim for indemnification hereunder.  Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

 

(f)                                    “Proceeding” means any threatened,
pending or completed action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether civil, criminal, administrative or
investigative, including without limitation any such proceeding pending as of
the date of this Agreement, in which Indemnitee was, is or will be involved as a
party, witness or otherwise by reason of the fact that Indemnitee is or was an
officer or director of the Company or by reason of any action taken by
Indemnitee or of any action taken on Indemnitee’s part while acting as officer
or director of the Company, in each case whether or not serving in such capacity
at the time any Expense, judgment, fine or amount paid in settlement is incurred
for which indemnification, reimbursement, or advancement of Expenses may be
provided under this Agreement.

 

3.                                       Indemnity in Third-Party Proceedings. 
The Company shall be liable to indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, or is threatened to be made, a
party to or a participant (as a witness or otherwise) in any Proceeding, other
than a Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 3, Indemnitee shall be indemnified against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, in the case of a criminal
Proceeding, had no reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

4.                                       Indemnity in Proceedings by or in the
Right of the Company.  The Company shall be liable to indemnify Indemnitee in
accordance with the provisions of this Section 4 if Indemnitee is, or is
threatened to be made, a party to or a participant (as a witness or otherwise)
in any Proceeding by or in the right of the Company to procure a judgment in its
favor.  Pursuant to this Section 4, Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding (or any claim, issue or matter
therein) if Indemnitee acted in good faith and in a manner Indemnitee

 

3

--------------------------------------------------------------------------------


 

reasonably believed to be in or not opposed to the best interests of the
Company; provided, however that no indemnification for Expenses shall be made
under this Section 4 in respect of any claim, issue or matter as to which
Indemnitee shall have been finally adjudged by a court of competent jurisdiction
to be liable to the Company, unless and only to the extent that any court in
which the Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification.

 

5.                                       Indemnification for Expenses of a Party
Who is Wholly or Partly Successful.  Notwithstanding any other provisions of
this Agreement, to the extent that Indemnitee is a party to (or a participant
in) and is successful, on the merits or otherwise, in any Proceeding, the
Company shall be liable to indemnify Indemnitee against all Expenses actually
and reasonably incurred by him in connection therewith.  If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all counts, claims, issues or matters
in such Proceeding, the Company shall be liable to indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. 
For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

6.                                       Indemnification For Expenses of a
Witness.  Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is a witness in any Proceeding to which Indemnitee is not a
party, the Company shall be liable to indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection therewith.

 

7.                                       Exclusions.  Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity payment or advancement of Expenses in connection
with any claim made against Indemnitee:

 

(a)                                  for which payment has actually been
received by or on behalf of Indemnitee under any insurance policy or other
indemnity provision, except with respect to any excess beyond the amount
actually received under any insurance policy or other indemnity provision;

 

(b)                                 for an accounting of profits made from the
purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law; provided, however, that
notwithstanding any limitation on the Company’s obligation to provide
indemnification set forth in this Section 7(b) or elsewhere, Indemnitee shall be
entitled to receive advancement of Expenses hereunder with respect to any such
claim unless and until a court having jurisdiction over the claim shall have
made a final judicial determination (as to which all rights of appeal therefrom
have been exhausted or lapsed) that Indemnitee has violated said statute; or

 

4

--------------------------------------------------------------------------------


 

(c)                                  in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Company or its
directors, officers, employees or other indemnitees, unless the Proceeding was
authorized by the Board.

 

8.                                       Advancement of Expenses; Defense of
Claim.   Subject to the other terms and conditions of this Agreement, the
Company shall advance any and all Expenses incurred by Indemnitee in connection
with any Proceeding within ten days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.  Any advances (i) shall
be unsecured and interest free; (ii) shall be made without regard to
Indemnitee’s ability to repay the advances and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement; and (iii) shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed.  The Company will be entitled to participate reasonably in the
Proceeding at its own expense.

 

9.                                       Procedure for Notification and Requests
for Advancement and Indemnification.

 

(a)                                  Notification.  To obtain advancement of
Expenses and/or indemnification under this Agreement, Indemnitee shall, not
later than sixty (60) days after receipt by Indemnitee of notice of the
commencement of any Proceeding, except for Proceedings pending as of the date of
this Agreement, submit to the Company written notification of the Proceeding;
with regard to Proceedings pending as of the date of this Agreement, Indemnitee
shall submit to the Company written notification not later than thirty (30) days
after the date of this Agreement.  The failure to notify the Company in
accordance with this Section 9(a) will relieve the Company of its advancement or
indemnification obligations under this Agreement only to the extent the Company
can establish that such omission to notify resulted in actual prejudice to it,
and the omission to notify the Company will, in any event, not relieve the
Company from any liability which it may have to indemnify Indemnitee otherwise
than under this Agreement.  The Secretary of the Company shall, promptly upon
receipt of notification from Indemnitee pursuant to this Section 9(a), advise
the Board in writing that Indemnitee has provided such notification.

 

(b)                                 Expense Request.  Subject to Section 8, to
obtain advancement of Expenses under this Agreement, Indemnitee shall submit to
the Company a written request therefor, together with such invoices or other
supporting information as may be reasonably requested by the Company and
reasonably available to Indemnitee, and, only to the extent required by
applicable law which cannot be waived, an unsecured written undertaking to repay
amounts advanced.  The Company shall make advance payment of Expenses to
Indemnitee no later than ten days after receipt of the written request for
advancement (and each subsequent request for advancement) by Indemnitee.

 

(c)                                  Indemnification Request.  In order to
obtain indemnification under this Agreement, Indemnitee shall, any time at
Indemnitee’s discretion following notification by Indemnitee of the commencement
of any Proceeding pursuant to Section 9(a) of this Agreement and consistent with
the time period for the duration of this Agreement as set forth in Section 14

 

5

--------------------------------------------------------------------------------


 

of this Agreement, submit to the Company a written request for indemnification
pursuant to this Section 9(c), including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification.  No determination of Indemnitee’s entitlement to
indemnification shall be made until such written request for a determination is
submitted by Indemnitee to the Company pursuant to this Section 9(c).  The
failure to submit a written request to the Company will relieve the Company of
its indemnification obligations under this Agreement only to the extent the
Company can establish that such failure to make a written request resulted in
actual prejudice to it, and the failure to make a written request will not
relieve the Company from any liability which it may have to indemnify Indemnitee
otherwise than under this Agreement.  The Secretary of the Company shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification.  Upon submission of a
written request for indemnification by Indemnitee pursuant to this
Section 9(c), Indemnitee’s entitlement to indemnification shall be determined
according to Section 10 of this Agreement.

 

10.                                 Procedure Upon Application for
Indemnification.

 

(a)                                  Upon receipt of Indemnitee’s written
request for indemnification pursuant to Section 9(c), a determination with
respect thereto shall be made in the specific case by one of the following three
methods, which shall be at the election of the Board, within forty-five (45)
days of the Company’s receipt of Indemnitee’s written request for
indemnification hereunder:  (i) by a majority vote of the Disinterested
Directors, even though less than a quorum, (ii) by a committee of Disinterested
Directors designated by a majority vote of the Disinterested Directors, even
though less than a quorum, (iii) if there are no Disinterested Directors or if a
majority of Disinterested Directors so direct, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (iv) by the stockholders of the Company.  Notwithstanding the above, if a
determination with respect to Indemnitee’s right to indemnification is to be
made following a Change of Control, such determination shall be made in the
specific case by Independent Counsel in a written opinion to the Board, a copy
of which shall be delivered to Indemnitee.  If it is so determined that
Indemnitee is entitled to indemnification, payment to Indemnitee shall be made
within sixty (60) days of the Company’s receipt of Indemnitee’s written request
for indemnification.  Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the Disinterested Directors or Independent
Counsel, as the case may be, making such determination shall be advanced and
borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company is liable to indemnify and hold
Indemnitee harmless therefrom.  The Company agrees to pay the reasonable fees
and expenses of the Independent Counsel referred to above.

 

6

--------------------------------------------------------------------------------


 

(b)                                 In the event the determination of
entitlement to indemnification is to be made by Independent Counsel pursuant to
Section 10(a) hereof, the Independent Counsel shall be selected as provided in
this Section 10(b).  The Independent Counsel shall be selected by the Board and
the Board shall provide written notice to the Indemnitee of the identity of the
Independent Counsel so selected.  Such counsel selected by the Board shall
certify to Indemnitee in writing that it meets the definition of “Independent
Counsel” provided herein.  Indemnitee may, within ten (10) days after such
written notice of selection shall have been received, deliver to the Company a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion.  Absent a proper and timely objection, the person so
selected shall act as Independent Counsel.  If a written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court of
competent jurisdiction has determined that such objection is without merit.  If,
within twenty (20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(c) hereof, no Independent Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition a court of competent jurisdiction for resolution of any objection which
shall have been made by the Indemnitee to the Company’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a person selected
by the Court or by such other person as the Court shall designate, and the
person with respect to whom all objections are so resolved or the person so
appointed shall act as Independent Counsel under Section 10(a) hereof.  Upon the
due commencement of any judicial proceeding or arbitration pursuant to
Section 12(a) of this Agreement, Independent Counsel shall be discharged and
relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).  The Company
shall pay all reasonable fees and expenses incident to the procedures of this
Section 10(b), regardless of the manner in which such Independent Counsel was
selected or appointed.

 

11.                                 Presumptions and Effect of Certain
Proceedings.

 

(a)                                  In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement if Indemnitee has submitted a notice and a request for
indemnification in accordance with Section 9(c) of this Agreement.  Anyone
seeking to overcome this presumption shall have the burden of proof and the
burden of persuasion by clear and convincing evidence. Neither the failure of
the Company (including by the Board) or of Independent Counsel to have made a
determination prior to the commencement of any judicial proceeding or
arbitration pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by the Board) or by
Independent Counsel that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

(b)                                 If the person, persons or entity empowered
or selected under Section 10 of this Agreement to determine whether Indemnitee
is entitled to indemnification shall not have

 

7

--------------------------------------------------------------------------------


 

made a determination within forty-five (45) days after receipt by the Company of
Indemnitee’s written request for indemnification pursuant to Section 9(c) of
this Agreement, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

(c)                                  The termination of any Proceeding or of any
claim, issue or matter therein, by judgment, order, settlement or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(d)                                 Reliance as Safe Harbor.  For purposes of
any determination of good faith, Indemnitee shall be deemed to have acted in
good faith if Indemnitee’s action or failure to act is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the officers of the Company in the course
of their duties, or on the advice of legal counsel for the Company, or on
information or records given or reports made to the Company by an independent
certified public accountant or by an appraiser or other expert selected by the
Company.  The provisions of this Section 11(d) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which Indemnitee may
be deemed or found to have met the applicable standard of conduct set forth in
this Agreement.

 

(e)                                  Actions of Others.  The knowledge and/or
actions, or failure to act, of any other director, trustee, general partner,
managing member, officer, incorporator, employee, agent or fiduciary of the
Company shall not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

 

12.                                 Remedies of Indemnitee.

 

(a)                                  In the event that (i) a determination is
made pursuant to Section 10 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) advancement of Expenses is not timely
made pursuant to Section 8 or 10 of this Agreement, (iii) payment of
indemnification is not made pursuant to Section 5, 6 or 10 of this Agreement
within sixty (60) days after receipt by the Company of a written request
therefor, or (iv) payment of indemnification pursuant to Section 3 or 4 of this
Agreement is not made within sixty (60) days after receipt by the Company of a
written request therefor, assuming that a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to seek
an adjudication by a court of competent jurisdiction as to Indemnitee’s
entitlement to such indemnification or advancement of Company. 
Alternatively, Indemnitee, at Indemnitee’s option, may seek an award in
arbitration to be conducted pursuant to the Commercial Arbitration Rules of the
American Arbitration Association.  The Company shall not oppose Indemnitee’s
right to seek any such adjudication or award in arbitration.

 

8

--------------------------------------------------------------------------------

 

(b)                                 In the event that a determination shall have
been made pursuant to Section 10(a) of this Agreement that Indemnitee is not
entitled to indemnification, any judicial proceeding or arbitration, commenced
pursuant to this Section 12, shall be conducted in all respects as a de novo
trial, or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of that adverse determination.

 

(c)                                  If a determination shall have been made
pursuant to Section 10(a) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 12, absent
(i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.

 

(d)                                 If it shall be determined in said judicial
adjudication or arbitration that Indemnitee is entitled to receive all or part
of the indemnification or advancement of Expenses sought, Indemnitee shall be
entitled to recover from the Company (who shall be liable therefor), and shall
be indemnified by the Company against, any and all Expenses reasonably incurred
by Indemnitee in connection with such judicial adjudication or arbitration.

 

(e)                                  The Company shall be precluded from
asserting in any judicial proceeding or arbitration commenced pursuant to this
Section 12 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate in any such court or before any such
arbitrator that the Company is bound by all the provisions of this Agreement.

 

13.                                 Non-Exclusivity; Survival of Rights;
Insurance.

 

(a)                                  The rights of indemnification and to
receive advancement of Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Company’s Certificate of Incorporation,
By-Laws, any agreement, a vote of stockholders or a resolution of directors, or
otherwise.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his or
her capacity as an officer or a director prior to such amendment, alteration or
repeal.  To the extent that a change in Delaware law, whether by statute or
judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Company’s Certificate of
Incorporation, By-Laws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.  No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise.  The assertion or
employment of any right or remedy hereunder, or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.

 

(b)                                 To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
trustees, general partners, managing members, officers, incorporators,
employees, agents or fiduciaries of the Company, Indemnitee shall be

 

9

--------------------------------------------------------------------------------


 

covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage made available to any other such director,
trustee, general partner, managing member, officer, incorporator, employee,
agent or fiduciary under such policy or policies.  If, at the time of the
receipt of a notice of a claim pursuant to Section 9(a) hereof, the Company has
director or officer liability insurance in effect, the Company shall give prompt
notice of the commencement of such Proceeding to the insurer in accordance with
the procedures set forth in the policy.  The Company shall thereafter take all
necessary or desirable action to cause such insurer to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policy.

 

14.                                 Duration of Agreement.  This Agreement shall
continue until and terminate upon the later of:  (a) ten (10) years after the
date that Indemnitee shall have ceased to serve as a director or officer of the
Company; or (b) one (1) year after the final termination (i) of any Proceeding
(including any rights of appeal) then pending in respect of which Indemnitee
requests indemnification or advancement of Expenses hereunder and (ii) of any
judicial proceeding or arbitration pursuant to Section 12 of this Agreement
(including any rights of appeal) involving Indemnitee.  This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of Indemnitee and Indemnitee’s heirs, executors and administrators.

 

15.                                 Severability.  If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

16.                                 Enforcement.

 

(a)                                  The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to continue to serve as a director or
officer of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving as a director or officer of the Company.

 

(b)                                 Apart from the terms set forth in the
Certificate of Incorporation and the Bylaws of the Company, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject hereof and supersedes any and all prior agreements and understandings,
oral, written and implied, between the parties hereto with respect to the
subject matter hereof.

 

10

--------------------------------------------------------------------------------


 

17.                                 Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties hereto.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
of this Agreement nor shall any waiver constitute a continuing waiver.

 

18.                                 Notice by Indemnitee.  Indemnitee agrees
promptly to notify the Company in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification or
advancement of Expenses covered hereunder.  The failure of Indemnitee to so
notify the Company shall not relieve the Company of any obligation which it may
have to Indemnitee under this Agreement or otherwise, except as provided in
Section 10(a).

 

19.                                 Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given (a) if delivered by hand to whom said notice or
other communication shall have been directed, (b) when sent by confirmed
facsimile if sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) if mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification:

 

(a)                                  If to Indemnitee to:

c/o Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

 

Attention: General Counsel

 

Fax: 617-747-3380

 

or to any other address as may have been furnished to the Company in writing by
Indemnitee.

 

(b)                                 If to the Company to:

Affiliated Managers Group, Inc.

 

600 Hale Street

 

Prides Crossing, MA 01965

 

Attention: General Counsel

 

Fax: 617-747-3380

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 

20.                                 Contribution.  To the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable, in whole or in part, to Indemnitee for any reason
whatsoever, the Company, in lieu of indemnifying Indemnitee, shall contribute to
the amount incurred by Indemnitee, whether for judgments, fines, penalties,
excise taxes, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any claim relating to an indemnifiable event under this
Agreement, in such proportion in order to reflect (i) the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Proceeding; and/or (ii) the relative fault
of the Company (and

 

11

--------------------------------------------------------------------------------


 

its directors, officer, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).

 

21.                                 Applicable Law and Consent to Jurisdiction. 
This Agreement and the legal relations among the parties shall be governed by,
and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules.  Except with respect to
any arbitration commenced by Indemnitee pursuant to Section 12(a) of this
Agreement, the Company and Indemnitee hereby irrevocably and unconditionally
(i) agree that any action or proceeding arising out of or in connection with
this Agreement shall be brought only in the Chancery Court of the State of
Delaware (the “Delaware Court”), and not in any other state or federal court in
the United States of America or any court in any other country (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) appoint, to the extent such party is not a resident of the State of
Delaware, irrevocably the Corporation Trust Company, 1209 Orange Street in the
City of Wilmington as its agent in the State of Delaware as such party’s agent
for acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware, (iv) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court, and
(v) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum.

 

22.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall for all purposes be
deemed to be an original, but all of which together shall constitute one and the
same Agreement.  This Agreement may also be executed and delivered by facsimile
signature and in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

23.                                 Headings.  The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

[Remainder of this page intentionally blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

 

AFFILIATED MANAGERS GROUP, INC.

 

 

 

 

 

By:

 

 

 

Name:

John Kingston, III

 

 

Title:

Executive Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

[Name]

 

--------------------------------------------------------------------------------
